EXHIBIT 10.9

 

AMENDMENT No. 1


TO


ASSET PURCHASE AGREEMENT

 

This Amendment No. 1 (“Amendment”) is entered into as of July 31, 2002 (the
“Amendment Effective Date”) between Rubin Systems Inc. as Seller, Howard Rubin
as Rubin and as Stockholder, and META Group, Inc. as Buyer. Terms not otherwise
defined in this Amendment shall have the same meaning ascribed to them in the
Asset Purchase Agreement dated October 27, 2000 (the “Agreement”).

 

Whereas, the Parties have mutually agreed, insofar as the payment due March 31,
2002 under the Agreement, that — based on ambiguities in the Agreement and
difficulties in measuring and tracking performance in calculating such amount —
a negotiated 75% amount thereof is equitable, in return for waiver by Seller and
Rubin of breaches, if any, by Buyer up to the date of this Amendment.

 

Therefore, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree to amend the Agreement as
follows:

 

GLOSSARY of definitions of terms used in this Amendment and in Exhibit A (as
amended) to the Agreement (the “Revised Exhibit A”):

 

“CY” is defined as calendar year.

 

“Consideration to be Paid” is defined as the total potential amount in U.S.
dollars that Rubin can earn in a CY based on performance milestones achieved.

 

 “Direct Margin” is defined as a percent and is calculated as: Revenues (in
accordance with U.S. Generally Accepted Accounting Principles [“GAAP”] as
determined by Buyer’s CFO) as shown by Buyer’s Lawson accounting software
system, minus all direct expenses for staff salary and travel & entertainment,
outside consultant expenses, direct event costs, royalty payments, commissions,
draws, direct marketing and other direct expenses, all divided by Revenues.

 

“MM Consulting Direct Margin” is defined as a percent and calculated as: MM (as
defined below) Consulting Revenues (in accordance with GAAP as determined by
Buyer’s CFO), plus Pure Outside Consultant Revenue (as defined below), minus all
direct expenses for staff salary and travel & entertainment, outside consultant
expenses, direct event costs, royalty payments, commissions, draws, direct
marketing and other direct expenses, all divided by MM Consulting Revenues.

 

“Metricnet Direct Margin” is defined as a percent and calculated as: Metricnet
Revenues (in accordance with GAAP as determined by Buyer’s CFO), minus all
direct expenses for staff salary and travel & entertainment, outside consultant
expenses, direct event costs, (royalty payments and commissions for CY 2002
only), direct marketing and other direct expenses, all divided by Metricnet
Revenues.

 

“Direct Margin Target” is defined as a performance level percentage, set forth
in Table 1 below in Revised Exhibit A, used for determining that portion of
Rubin’s CY Earn Out for MM Consulting and Metricnet Direct Margins, which has
been achieved.

 

1

--------------------------------------------------------------------------------


 

“Earn Out” is defined as the amount (for the CY periods in Table 1 below) Buyer
is to pay Rubin pursuant to the Agreement as amended, which results from taking
the Consideration to be Paid (in Table 1 below in Revised Exhibit A) and
adjusting it based on MM Net Billings Target Achieved, Direct Margin achieved
for MM (as defined below) Consulting and Metricnet, and Outside Consultant Use,
all as described in the Revised Exhibit A to the Agreement dated
contemporaneously with this Amendment No. 1 to the Agreement.

 

“GAAP” means United States Generally Accepted Accounting Principles.

 

“META Measurements” (“MM”) is defined as the Division — which is the Business
(as defined in the Agreement), after the Closing (as defined in the Agreement)
of the Agreement, acquired and operated by Buyer as a separate division of Buyer
(until on or about 1/1/02, after which there was no separate division) — PLUS
the following 3 META Group Consulting (“MGC”) services reporting to Rubin:
Sourcing (“SOP”), Process and Metrics (“PMP”), and Operations and Benchmarking
(“OEP”). Note: For purposes of clarification, MM includes performance results
from Metricnet publications and services. Note: MM product codes and staff are
identified in Schedule I and Schedule II, respectively.

 

“Metricnet” is defined as those publications and services product codes
specified in Schedule 1 to the Agreement.

 

“Net Billings” is defined as amounts invoiced by Buyer, for domestic U.S.
consulting, domestic U.S. products and domestic U.S. services only, through
Buyer’s Lawson accounting software system and sent to Buyer’s clients for
payment by clients to Buyer, reduced by any invoice change & cancellation forms
(“ICCFs”) processed by Buyer; and shall represent a valid receivable on Buyer’s
balance sheet. For purposes of this Amendment, valid Net Billings are those net
billings generated from product codes only listed in Schedule 1.

 

“Net Billings Target Achieved” is defined as a performance level percentage,
used for determining that portion of Rubin’s CY Earn Out for Net Billings, which
has been achieved.  This is calculated as Net Billings achieved, divided by Net
Billings Target (defined below).

 

“Net Billings Target” is defined as a CY performance level, used for determining
that portion of Rubin’s CY Earn Out.  Specific Targets are set forth in Table 1
below.

 

“Outside Consultant(s)” is defined as any non-Buyer personnel contracted
directly by Rubin and/or by Buyer for or on behalf of Rubin to fulfill on any MM
work.

 

“Outside Consultant Use” is defined as a percent and calculated as total MM
Outside Consultant expenses for a CY Earn Out period, divided by total MM
staffing expense for that CY Earn Out period.

 

“Pure Outside Consultant Revenue” is defined as Revenue generated through
consulting work fulfilled solely by Outside Consultants minus all Buyer expenses
(including but not limited to all direct and indirect expenses, e.g., sales
commissions, marketing costs, and general and administrative costs); such
consulting work is treated as Net Billings for all calculations of Net Billings
Target Achieved, and is treated as 100% MM Consulting Direct Margin for all
calculations of Direct Margin Target achieved. Buyer’s CFO and Rubin need to
mutually agree before Revenue can be classified as “Pure Outside Consultant
Revenue”.

 

“Revenue” is defined as amounts (as shown by Buyer’s Lawson accounting software
system) invoiced by Buyer, for domestic U.S. consulting, domestic U.S. products
and domestic U.S. services only, that Buyer has recognized as income on Buyer’s
profit & loss statement.  Revenue,

 

2

--------------------------------------------------------------------------------


 

unlike Net Billings, is recognized when or as the services have been fulfilled
or products have been delivered to Buyer client(s) in accordance with GAAP as
determined by Buyer’s CFO.

 

“Sales CY” is defined as the 12-month period from February 1 of one CY to
January 31 of the following CY, subject to modification of such start and end
dates by Company’s management (including alteration of the period being 12
months).

 

1. Section 2 (c) (i) is deleted and replaced with the following:

 

“Purchase Price.  Buyer agrees to pay Seller the following revised consideration
for the Acquired Assets:

 

(i)            Cash and Buyer Shares.  Subject to the achievement of certain
revenue and profitability milestones described below and in Exhibit A (sometimes
referred to as Payment Milestone Exhibit A), and in Exhibit A as amended and
attached to this Amendment No. 1 (“Revised Exhibit A”), Buyer shall pay Seller
Four Million Nine Hundred and Fifteen Thousand Dollars ($4,915,000, which is the
$5,000,000 sum originally agreed to by the Parties in the Agreement as the cash
portion, less $85,000 which the Parties agreed to in September 2001) in cash,
and issue to Seller shares of Buyer’s common stock, $0.01 par value per share
(“Buyer Common Stock”), having an aggregate value equal to Two Million, Five
Hundred Thousand Dollars ($2,500,000) (the “Buyer Shares”) as follows:” [the
next Subsections A through C remain unchanged.]

 

2. Section 2 (c) (i) (D) is deleted and replaced with the following:

 

“Consideration Paid on September 30, 2001.  Buyer paid Seller on or about
September 30, 2001 the sum of Five Hundred Forty Thousand Dollars ($540,000) in
cash by wire transfer. The Parties agree that such wire transfer payment was a
mutually agreed upon amount in full satisfaction of earnout for the first half
of the calendar year 2001.”

 

Further, the Parties agree that such wire transfer payment was reduced by
$25,000 for the early disbursement by Buyer to Rubin, which took place prior to
September 30, 2001.

 

3. Section 2 (c) (i) (E) is deleted and replaced with the following:

 

“Consideration to be Paid on the Amendment Effective Date. Buyer hereby agrees
with Seller that Buyer has, prior to the Amendment Effective Date, paid Rubin
Four Hundred Sixty Eight Thousand Seven Hundred Fifty Dollars ($468,750) in cash
by wire transfer to an account at a bank identified by Seller to Buyer, and will
(x) pay Rubin on the Amendment Effective Date One Hundred Thousand Dollars
($100,000) in cash by wire transfer or delivery of other immediately available
funds to one or more accounts at bank(s) identified by Seller to Buyer in
writing, and  (y) issue to Seller, as soon as reasonably practicable after the
Amendment Effective Date and prior to or including July 31, 2002, a number of
Buyer Shares equal to Three Hundred Sixty Eight Thousand Seven Hundred Fifty
Dollars ($368,750) divided by the Average Price. Note: Upon mutual agreement of
Buyer and Rubin in writing (where Email is an acceptable form of writing), the
dollar amount of Buyer Shares in (y) above may be paid by Buyer to Rubin in lieu
of Buyer Shares. Buyer shall undertake to use commercially reasonable efforts to
file with the Securities and Exchange Commission (“SEC”) a registration
statement on Form S-3 (or to amend an existing registration statement) (the
“Registration Statement”) in order to register said Buyer Shares issued to Buyer
on the Amendment Effective Date, such filing to occur within ninety (90) days of
the Amendment Effective Date hereof; and for Buyer Shares, if any, to be issued
in CYs 2003 and thereafter, such filing is intended to occur within ninety (90)
days of the payment of the Consideration to be Paid. Rubin and Buyer’s
representative appointed by Buyer’s CFO (currently, Matthew Jarboe) agree to

 

3

--------------------------------------------------------------------------------


 

review Net Billings and Direct Margin performance on a monthly basis from the
Amendment Effective Date going forward.”

 

4. Section 2 (c) (i) (F) is deleted and replaced with the following:

 

“Consideration to be Paid on March 31, 2003. If, but only if, (i) Rubin
continues to be employed by Buyer or any of its Affiliates, and (ii) Rubin
achieves the Net Billings Target and Direct Margin Targets as specified in
Revised Exhibit A for calendar year 2002, Buyer shall (x) pay Seller on March
31, 2003 Five Hundred Forty One Thousand Six Hundred Sixty Seven Dollars
($541,667.00) in cash by wire transfer or delivery of other immediately
available funds to one or more accounts at bank(s) identified by Seller to Buyer
in writing, and (y) issue to Seller on March 31, 2003 a number of Buyer Shares
equal to Two Hundred Seventy Thousand Eight Hundred Thirty Three Dollars
($270,833.00) divided by the Average Price. Note: Upon mutual agreement of Buyer
and Rubin (where Email is an acceptable form of writing), the dollar amount of
Buyer Shares in (y) above may be paid by Buyer to Rubin in lieu of Buyer Shares.
Buyer and Rubin agree that year to date April 2002 total MM, MM Consulting and
Metricnet Net Billings and Direct Margins have been accurately identified and
agreed to. “

 

5. Section 2 (c) (i) (G) is deleted and replaced with the following:

 

“Consideration to be Paid on March 31, 2004.  If, but only if, (i) Rubin
continues to be employed by Buyer or any of its Affiliates, and (ii) Rubin
achieves the Net Billings Target and Direct Margin Targets as specified in
Revised Exhibit A for calendar year 2003, Buyer shall (x) pay to Seller on March
31, 2004 Five Hundred Forty One Thousand Six Hundred Sixty Seven Dollars
($541,667.00) in cash by wire transfer or delivery of other immediately
available funds to one or more accounts at bank(s) identified by Seller to Buyer
in writing, and (y) issue to Seller on March 31, 2004 a number of Buyer Shares
equal to Two Hundred Seventy Thousand Eight Hundred Thirty Three Dollars
($270,833.00) divided by the Average Price. Note: Upon mutual agreement of Buyer
and Rubin (where Email is an acceptable form of writing), the dollar amount of
Buyer Shares in (y) above may be paid by Buyer to Rubin in lieu of Buyer
Shares.”

 

6. Section 2 (c) (i) (H) is deleted and replaced with the following:

 

“Consideration to be Paid on March 31, 2005.  If, but only if, (i) Rubin
continues to be employed by Buyer or any of its Affiliates, and (ii) Rubin
achieves the Net Billings Target and Direct Margin Targets as specified in
Revised Exhibit A for calendar year 2004, Buyer shall (x) pay to Seller on March
31, 2005 Five Hundred Forty One Thousand Six Hundred Sixty Seven Dollars
($541,667.00) in cash by wire transfer or delivery of other immediately
available funds to one or more accounts at bank(s) identified by Seller to Buyer
in writing, and (y) issue to Seller on March 31, 2005 a number of Buyer Shares
equal to Two Hundred Seventy Thousand Eight Hundred Thirty Three Dollars
($270,833.00) divided by the Average Price. Note: Upon mutual agreement of Buyer
and Rubin (where Email is an acceptable form of writing), the dollar amount of
Buyer Shares in (y) above may be paid by Buyer to Rubin in lieu of Buyer
Shares.”

 

7. Section 2 (c) (i) (I) is deleted and replaced with the following:

 

“Consideration to be Paid on March 31, 2006.  If, but only if, (i) Rubin
continues to be employed by the Buyer or any of its Affiliates, and (ii) Rubin
achieves the Net Billings Target and Direct Margin Target as specified in
Revised Exhibit A for calendar year 2005, Buyer shall (x) pay Seller on March
31, 2006 Five Hundred Forty One Thousand Six Hundred Sixty Seven Dollars
($541,667.00) in cash by wire transfer or delivery of

 

4

--------------------------------------------------------------------------------


 

other immediately available funds to one or more accounts at bank(s) identified
by Seller to Buyer in writing, and (y) issue to Seller on March 31, 2006 a
number of Buyer Shares equal to Two Hundred Seventy Thousand Eight Hundred
Thirty Three Dollars ($270,833.00) divided by the Average Price.  Note: Upon
mutual agreement of Buyer and Rubin (where Email is an acceptable form of
writing), the dollar amount of Buyer Shares in (y) above may be paid by Buyer to
Rubin in lieu of Buyer Shares.”

 

8. A new Section 2 (c) (i) (J) is inserted, after Section 2 (c) (i) (I), which
shall read as follows:

 

“Consideration to be Paid on March 31, 2007.  If, but only if, (i) Rubin
continues to be employed by the Buyer or any of its Affiliates, and (ii) Rubin
achieves the Net Billings Target and Direct Margin Target as specified in
Revised Exhibit A for calendar year 2006, Buyer shall (x) pay Seller on March
31, 2007 Five Hundred Forty One Thousand Six Hundred Sixty Seven Dollars
($541,667.00) in cash by wire transfer or delivery of other immediately
available funds to one or more accounts at bank(s) identified by Seller to Buyer
in writing, and (y) issue to Seller on March 31, 2007 a number of Buyer Shares
equal to Two Hundred Seventy Thousand Eight Hundred Thirty Three Dollars
($270,833.00) divided by the Average Price. Note: Upon mutual agreement of Buyer
and Rubin (where Email is an acceptable form of writing), the dollar amount of
Buyer Shares in (y) above may be paid by Buyer to Rubin in lieu of Buyer
Shares.”

 

9. Section 2 (c) (ii) is deleted in its entirety, and replaced with the
following:

 

“Rubin agrees to forego the additional compensation in the form of publication
sales commissions referred to as MetricNet which would have been due Rubin for
the months of April, May, June of 2002 and that portion of July 2002 up to the
Amendment Effective Date.”

 

10. Section 2 (c) (iii) is deleted in its entirety.

 

11. A new Section 10 (q) is inserted, after Section 10 (p), which shall read as
follows:

 

“(q) Status of Outside Consultant. At the beginning of each new calendar year,
Rubin will be responsible to deliver to Buyer’s Human Resource Department
confirmation of Outside Consultant status for all outside Metricnet and
consultants privately contracted by Rubin or Buyer for MM work, and for Buyer’s
work. In case of a workers compensation dispute, Rubin agrees to reimburse Buyer
for any workers compensation litigation and expenses arising or attributable to
the use of such outside consultants. If Outside Consultants are re-classified as
employees by the U.S. Department of Labor, Rubin will bear full financial
responsibility for said re-classification and any cost or penalties incurred.
For purposes of this Agreement, Outside Consultants are defined as any non-Buyer
personnel contracted directly by Rubin to fulfill on any MM work. At the
Amendment Effective Date Rubin shall deliver to Buyer’s Human Resource
Department confirmation of CY2002 Outside Consultant status for all outside
Metricnet and consultants privately contracted by Rubin or Buyer for MM work,
and for Buyer’s work.”

 

12. Section 6 (e) (i) first two lines are deleted and replaced with the
following:

 

“For the period commencing on the date hereof and ending on December 31, 2005
(the “Noncompetition Period”):”

 

13. Section 6 (k) (i) is deleted and replaced with the following:

 

“The Company shall use commercially reasonable efforts to file with the
Securities and Exchange Commission (“SEC”) a registration statement on Form S-3
(or to amend an existing registration statement) (the “Registration Statement”)
in order to register the

 

5

--------------------------------------------------------------------------------


 

Buyer Shares issued to the Seller on the Closing Date, and on March 31, 2001 and
on the date hereof (the “Registrable Shares”). Notwithstanding any other
provision hereof, (x) the rights granted by the Buyer pursuant to the preceding
sentence shall terminate on the earlier of (i) June 30, 2003, or (ii) the date
on which all Registrable Shares shall have been transferred pursuant to the
Registration Statement, or to an exemption from registration or otherwise, and
(y) the term “Registrable Shares” shall not include (and the Buyer shall have no
obligation to continue to register) any Buyer Shares that may be sold without
limitation pursuant to Rule 144 under the U.S. Securities Act of 1933, as
amended, or any successor rule or regulation.

 

Buyer complied with its responsibility to use commercially reasonable efforts to
file with the Securities and Exchange Commission (“SEC”) a registration
statement on Form S-3 (or to amend an existing registration statement) (the
“Registration Statement”) in order to register the Buyer Shares issued to Buyer
on the Closing Date and issued to Buyer on or prior to March 31, 2001, as
follows:

 

On December 18, 2001, the Company filed with the SEC a Registration Statement on
Form S-3. On January 15, 2002, the SEC responded with a Comment Letter to the
Company regarding the S-3. The Company filed its response to the Comment Letter
on February 8, 2002. Subsequently, the Company received notification from the
SEC that, as filed, the S-3 is not permitted to become effective. Accordingly,
the Company will use commercially reasonable efforts to amend the S-3 to allow
it to be approved by the SEC and become effective.

 

Subject to securities laws restrictions on sales by affiliates, the shares of
Buyer Common Stock underlying the Options shall be covered by a Registration
Statement on Form S-8.”

 

14. Seller, for himself personally and for Rubin Systems Inc., and Stockholder
hereby waive, release and hold Buyer harmless from and against: (a) any breaches
of any provision(s) of the Agreement committed or alleged to have been committed
by Buyer from the Closing Date to the date of this Amendment, including but not
limited to failure to file the registration statement on Form S-3 with the
Securities and Exchange Commission as set forth in Section 6 (k) (i) of the
Agreement in a timely manner; and (b) and claims of any kind including but not
limited to damages or losses of any kind related thereto for such period. The
Parties agree that: (a) from and after the date of this Amendment, only breaches
which have a financial impact upon Seller in excess of $50,000 may be cited by
Seller; (b) Buyer shall continue its good faith efforts to complete the
registration statement on Form S-3 (including the Buyer Shares issued at the
Closing and at March 31, 2001) which is pending before the Securities and
Exchange Commission as of the date of this Amendment; and (c) for Buyer Shares
issued to Seller by Buyer under this Agreement after March 31, 2001, Buyer shall
use commercially reasonable efforts to register the Buyer Shares within one
hundred twenty (120) days following issuance by Seller to Buyer; and (d) any
items or issues that may arise where interpretation under this Agreement is
deemed necessary by the Parties shall be submitted to the Compensation Committee
of the Board of Directors of Buyer.

 

15. In Section 9 (a) (ii) and (iii), the time period “15” days is replaced with
“60”.

 

16. In Section 10 (h), add the following for an additional copy to Buyer:

 

and Attention: General Counsel

META Group, Inc.

208 Harbor Drive

Stamford, CT  06912

Fax:  (203) 388-2545”.

 

6

--------------------------------------------------------------------------------


 

17. The parties agree (a) that ANNEX I in the form attached to the Instrument of
Assumption, which in turn is attached to the Agreement, is no longer accurate as
of the date hereof; and (b) that they will mutually agree on modification
thereto from time to time as necessary.

 

18. The parties mutually agree to cooperate with each other in good faith to
resolve any differences that may arise between them in the course of
implementing the Agreement as amended herein.

 

19. Exhibit A to the Agreement is superseded as of the date of this Amendment by
Revised Exhibit A attached hereto and incorporated herein by reference. All
references in the Agreement to Exhibit A hereafter shall be deemed to be to
Revised Exhibit A unless otherwise specified.

 

20. In the event of any inconsistency between the terms of this Amendment and
the terms of the Agreement, this Amendment shall take precedence.

 

21. Except as expressly amended as set forth herein, the Agreement shall remain
in full force and effect in accordance with its terms.

 

22. This Amendment may be executed in several counterparts, all of which taken
together shall constitute one single agreement of the parties.

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first written above.

 

 

BUYER:

 

 

META GROUP, INC.

 

 

 

 

 

By:

/s/ John A. Piontkowski

 

 

Name:

John A. Piontkowski

 

 

Title:

Chief Financial Officer

 

 

 

 

 

SELLER:

 

RUBIN SYSTEMS INC.

 

 

 

 

By:

/s/ Howard Rubin

 

 

Name:

Howard Rubin

 

 

Title:

 

 

 

 

 

 

HOWARD RUBIN and STOCKHOLDER:

 

 

 

 

By:

/s/ Howard Rubin

 

 

 

Name: Howard Rubin

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE I

 

MM Product Codes

 

Product Type

 

Product
Code

 

Product Description

 

META
Measurement
P&L

 

 

 

 

 

 

 

 

 

Service

 

MWB

 

Worldwide IT Trends & Benchmark Report 2001:
Premium Edition

 

Rubin

 

 

 

 

 

 

 

 

 

Service

 

MW2

 

Worldwide IT Trends & Benchmark Report 2002,
Premium Edition

 

Rubin

 

 

 

 

 

 

 

 

 

Consulting

 

OEP

 

Operations Excellence (Operation Practice)

 

MGC-OEP

 

 

 

 

 

 

 

 

 

Consulting

 

RUB

 

Howard Rubin Consulting (Rubin Retainer)

 

Rubin

 

 

 

 

 

 

 

 

 

Consulting

 

SOP

 

Sourcing (Performance Benchmarking Practice)

 

MGC-SOP

 

 

 

 

 

 

 

 

 

Consulting

 

PMP

 

Process and Metrics

 

MGC-PMP

 

 

 

 

 

 

 

 

 

Publication

 

WB0

 

2000 Worldwide Benchmark Report

 

Rubin

 

 

 

 

 

 

 

 

 

Publication

 

WB1

 

Worldwide IT Trends & Benchmark Report, 2001

 

Rubin

 

 

 

 

 

 

 

 

 

Publication

 

WB2

 

Worldwide IT Trends & Benchmark Report 2002

 

Rubin

 

 

 

 

 

 

 

 

 

Publication

 

WW5

 

The Worldwide IT Trends & Benchmark Report:
European Analysis

 

Rubin

 

 

 

NOTE: Changes to this list of product codes will be made periodically in writing
(including email) as needed and as determined by Buyer’s CFO, or by an
individual appointed by META’s CFO, with the agreement of Rubin.

 

Buyer and Rubin agree that Buyer shall determine whether new products, if any,
developed by, or existing products subsumed by, Rubin are to be classified for
purposes of accounting, Earn Out calculation, Direct Margin Targets and
performance evaluation, as either MM Consulting or Metricnet publications.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE II

 

MM staff personnel

 

MGC - Metric Net:

 

 

 

 

 

 

 

Employee Name

 

Job Title

 

Linda Tracy

 

Senior Consultant

 

Kimberly Cusack

 

Program Manager, Metric Net Operations  (support staff)

 

 

 

 

 

Metric Net - Outside Consultants:

 

 

 

 

 

 

 

Employee Name

 

Job Title

 

Susan Iventosch

 

Contractor

 

Margaret Johnson

 

Contractor

 

Jed Rubin

 

Contractor

 

Eddie Wallace

 

Contractor

 

Rosemary Washburn

 

Contractor

 

 

 

 

 

MGC - Operations Practice

 

 

 

 

 

 

 

Employee Name

 

Job Title

 

Shafqat Azim

 

Sr. VP & Practice Leader

 

Robert Donnellan

 

Vice President

 

Andre Gravel

 

Director

 

Carlean Moser

 

Director

 

Leonard Neely

 

Director

 

Stephanie Fonseca

 

Manager

 

James McPhee

 

Manager

 

Clinton Olive

 

Senior Consultant

 

 

 

 

 

MGC - Performance Benchmarking Practice:

 

 

 

 

 

 

 

Employee Name

 

Job Title

 

Christopher  Engle

 

Sr. VP & Practice Leader

 

Mark Levin

 

Vice President

 

Robert Ouellette

 

Vice President

 

David Perara

 

Vice President

 

Jeff Rumburg

 

Vice President

 

Ralph Baxter

 

Director

 

Robert Fodor

 

Director

 

Robert Kelley

 

Director

 

Christopher Pattacini

 

Director

 

Douglas Plotkin

 

Director

 

Michael Shott

 

Director

 

Adam Strichman

 

Director

 

Gary Yeck

 

Director

 

David McDonald

 

Manager

 

Lloyd Spann

 

Manager

 

Shelby Speno

 

Manager

 

Adrianne Gershberg

 

Admin

 

 

NOTE: Changes to this list of MM staff personnel will be made periodically in
writing (including email) as needed and as determined by Buyer’s CFO, or by an
individual appointed by META’s CFO, with the agreement of Rubin.

 

9

--------------------------------------------------------------------------------